Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

GAINESVILLE DIVISION
THN, INC., )
)
Plaintiff, )
) Civil Action No.
V. ) 2:19-CV-00141
)
U.S. BANK TRUST, N.A., )
AS TRUSTEE FOR ABS REO )
TRUST V, )
)
Defendant.

PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM

Comes now THN, INC. (“Plaintiff”), and files this answer to defendant’s
counterclaim showing the court as follows:

34)!

Paragraph 34 of the counterclaim states a legal conclusion to which no
response is required. However, to the extent that any response is deemed required
Plaintiff is without knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 34 and can neither admit nor deny those

allegations.

 

1 Plaintiff is numbering the paragraphs in this answer to correspond to the
enumerated paragraphs of the counterclaim.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 2 of 10

35.

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in this paragraph and can neither admit nor deny those
allegations.

36.

Paragraph 36 of the counterclaim states a legal conclusion to which no
response is required. However, to the extent that any response is deemed required
Plaintiff is without knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 36 and can neither admit nor deny those
allegations.

37.

Admitted.

38.

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in this paragraph and can neither admit nor deny those
allegations.

39.

Paragraph 39 of the counterclaim states a legal conclusion to which no

response is required. However, to the extent that any response is deemed required

Plaintiff is without knowledge or information sufficient to form a belief as to the
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 3 of 10

truth of the allegations in paragraph 39 and can neither admit nor deny those
allegations.
40.
Admitted.
Al.

Responding to paragraph 41, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

42.

Responding to paragraph 42, Plaintiff admits that a copy of the deed referred
to is attached, and prays reference to the document, which speaks for itself. Except
as specifically admitted herein, Plaintiff is without knowledge or information
sufficient to form a belief as to the truth of the allegations in this paragraph and can
neither admit nor deny those allegations.

43.

Responding to paragraph 43, Plaintiff admits that a copy of the document

referred to is attached, and prays reference to the document, which speaks for

itself. Except as specifically admitted herein, Plaintiff is without knowledge or
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 4 of 10

information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.
44.

Responding to paragraph 44, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

45.

Responding to paragraph 45, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

46.

Responding to paragraph 46, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this

paragraph and can neither admit nor deny those allegations.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 5 of 10

47.

Responding to paragraph 47, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

48.

Responding to paragraph 48, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

49.

Admitted.

50.

Responding to paragraph 50, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this

paragraph and can neither admit nor deny those allegations.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 6 of 10

51.

Responding to paragraph 51, Plaintiff admits that a copy of the document
referred to is attached, and prays reference to the document, which speaks for
itself. Except as specifically admitted herein, Plaintiff is without knowledge or
information sufficient to form a belief as to the truth of the allegations in this
paragraph and can neither admit nor deny those allegations.

52.

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in paragraph 52 and can neither admit nor deny those
allegations.

Count I
Equitable Subrogation
33.

Plaintiff incorporates its responses to all preceding paragraphs as if those

responses were fully restated here verbatim.
54.

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in paragraph 54 and can neither admit nor deny those
allegations.

55.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 7 of 10

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in paragraph 55 and can neither admit nor deny those
allegations.

56.

Plaintiff is without knowledge or information sufficient to form a belief as to
the truth of the allegations in paragraph 56 and can neither admit nor deny those
allegations.

57.

Paragraph 57 of the counterclaim states a legal conclusion to which no
response is required. However, to the extent that any response is deemed required,
Plaintiff is without knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 57 and can neither admit nor deny those
allegations.

58.

Paragraph 58 of the counterclaim states a legal conclusion to which no
response is required. However, to the extent that any response is deemed required
Plaintiff is without knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 58 and can neither admit nor deny those
allegations.

£4
Respectfully submitted, this | 'f day of February, 2020.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 8 of 10

 

   

Burke B. Johnso
(Georgia Bar Mo. 392895)
Attorney for Plaintiff

Lueder, Larkin & Hunter, LLC
320 East Clayton Street

Suite 418

Athens, Georgia 30601
Office: (678) 256-3979

Direct Dial: (678) 256-3979
bjohnson@luederlaw.com
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 9 of 10

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
GAINESVILLE DIVISION

THN, INC.,

Plaintiff,
Civil Action No.
V. 2:19-CV-00141
U.S. BANK TRUST, N.A.,

AS TRUSTEE FOR ABS REO
TRUST V,

me me me ee ee ee ee”

Defendant.
CERTIFICATE OF SERVICE, FONTS AND MARGINS
I hereby certify that on the undersigned date, I electronically filed the
foregoing PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM
with the Clerk of the Court using the CM/ECF System, which will electronically
deliver a copy to counsel of record, and served a true and correct copy of same on
the undersigned individual(s) via First-Class Mail, postage prepaid, addressed to:
Bret J. Chaness
Kearstin H. Sale
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Georgia 30071
Attorneys for U.S. Bank

I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.
Case 2:19-cv-00141-SCJ Document 11 Filed 02/18/20 Page 10 of 10

Respectfully submitted, this 18" day of February, 2020.

/s/ Burke B. Johnson
Burke B. Johnson
(Georgia Bar No. 392895)
Attorney for Plaintiff

Lueder, Larkin & Hunter, LLC
320 East Clayton Street

Suite 418

Athens, Georgia 30601
Office: (678) 256-3979

Direct Dial: (678) 256-3979
bjohnson@luederlaw.com

 
